 1
 2
 3
 4
 5
 6                         . UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA                       Case No. 99-cr-3672-W
 9                      Plaintiff,                  JUDGMENT AND ORDER OF
                                                    DISMISSAL OF INDICTMENT AND
10          V.                                      RECALL ARREST WARRANT
11   VIRGINIA DIAZ-VENEGAS,
12                       Defendant.
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16   dismissed without prejudice, and the Arrest Warrant be recalled.
17         IT IS SO ORDERED.
18         DATED: October LJ!_, 2019
19
20
                                                           ..._�,,._, THOMAS J. WHELAN
21                                                                District Court Judge
22
23
24
25
26
27
28
